—In an action to recover damages for personal injuries, alleged to have been sustained by plaintiff while she was attempting to board an express train from the platform of a subway station, defendant appeals from an order directing defendant’s examination before trial, by certain designated employees, and groups of employees. Order modified by striking therefrom item II (a) and item IV in its entirety and by eliminating the provisions of items I, II and III which direct the production for examination of certain designated employees, and by substituting therefor a direction that defendant be examined by one or more of its officers or employees, having knowledge of the facts. As so modified, the order is affirmed, without costs; examination to proceed on five days’ notice. *892Plaintiff’s affidavit in support of the motion for the examination demonstrates that the evidence sought to be adduced under items II (a) and IV will be neither material nor necessary on trial. On the record presented defendant should not, in the first instance, be required to produce for examination the employees or groups of employees specified in the order. It should be enough if defendant produces one or more of its officers or employees, who has or have knowledge of the facts. If, after an examination of the person or persons produced, it shall appear that a further examination of any specific person or persons is necessary, application may be made to the court for such further examination. (Cf. Titterington v. Pioneer Instrument Co., 254 App. Div. 699, and United States Overseas Airlines v. Cox, 283 App. Div. 31.) Nolan, P. J., Adel, Schmidt, Beldoek and Murphy, JJ., concur.